Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00496-CV

                                        ASA GROUP, LTD.,
                                            Appellant

                                                  v.

THE UNITED INDEPENDENT SCHOOL DISTRICT and The Laredo Community College
                            District,
                           Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-TXA-000750-D2
                           Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 30, 2015

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Appellant also requests that each party be ordered to bear its own appellate costs.

However, the motion does not disclose an agreement of the parties regarding the assessment of

costs; accordingly, all costs of appeal will be assessed against appellant. See TEX. R. APP. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM